 Case 1:19-cr-00059-LO Document 236 Filed 07/21/21 Page 1 of 2 PageID# 2122




              IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                        Alexandria Division

UNITED STATES OF AMERICA,               )
                                        )     No. 1:19-cr-59
     v.                                 )
                                        )     Hon. Liam O’Grady
DANIEL EVERETTE HALE,                   )
                                        )
                 Defendant.             )


 CLASSIFIED EXHIBIT TO DEFENDANT’S POSITION ON SENTENCING



     FILED WITH CISO ON JULY 20, 2021.



                                        Respectfully submitted,
                                        DANIEL EVERETTE HALE

                                        By Counsel,
                                        Geremy C. Kamens
                                        Federal Public Defender

                                        By: /s/ Todd M. Richman
                                        Todd M. Richman
                                        Va. Bar No. 41834
                                        Cadence A. Mertz
                                        Va. Bar No. 89750
                                        Assistant Federal Public Defenders
                                        Office of the Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, VA 22314
                                        703-600-0845 (tel)
                                        703-600-0880 (fax)
                                        Todd_Richman@fd.org
 Case 1:19-cr-00059-LO Document 236 Filed 07/21/21 Page 2 of 2 PageID# 2123




                          CERTIFICATE OF SERVICE

      I hereby certify that on July 21, 2021, I filed the foregoing using the CM/ECF
system, which will electronically serve a copy on counsel of record.

                                             /s/ Todd M. Richman
                                             Todd M. Richman
                                             Va. Bar No. 41834
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0845 (tel)
                                             703-600-0880 (fax)
                                             Todd_Richman@fd.org




                                         2
